           Case 3:21-cv-00176-RFB-CLB Document 4 Filed 04/16/21 Page 1 of 4




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    David_Anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    Brad_Levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    Tim_Payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Zane M. Floyd

12
                              UNITED STATES DISTRICT COURT
13                                 DISTRICT OF NEVADA

14   ZANE M. FLOYD,
                                               Case No. ______________
15               Plaintiff,                    (To be Supplied by Clerk)
           v.
16
     CHARLES DANIELS, Director, Nevada         INDEX OF EXHIBITS TO
17   Department of Corrections; HAROLD         PLAINTIFF’S COMPLAINT FOR
     WICKHAM, NDOC Deputy Director of          INJUNCTIVE AND
18   Operations, JOHN BORROWMAN,               DECLARATORY RELIEF DUE TO
     NDOC Deputy Director of Support           PROPOSED METHOD OF
19   Services; WILLIAM GITTERE, Warden,        EXECUTION PURSUANT TO
     Ely State Prison; WILLIAM REUBART,        42 U.S.C. § 1983
20   Associate Warden at Ely State Prison;
     DAVID DRUMMOND, Associate Warden          (DEATH PENALTY CASE)
21   at Ely State Prison; IHSAN AZZAM, Chief
     Medical Officer of the State of Nevada;   EXECUTION WARRANT SOUGHT
22   DR. MICHAEL MINEV, NDOC Director          BY THE STATE FOR THE WEEK
     of Medical Care, DR. DAVID GREEN,         OF JUNE 7, 2021
23
           Case 3:21-cv-00176-RFB-CLB Document 4 Filed 04/16/21 Page 2 of 4




1    NDOC Director of Mental Health Care,
     LINDA FOX, NDOC Director of
2    Pharmacy; JOHN DOES I-XV, NDOC
     execution team members,
3
                  Defendants.
4

5        EXHIBIT                                  DOCUMENT
     Exhibit 1          William Wan, Execution drugs are scarce. Here’s how one
6                       doctor decided to go with opioids, WASH. POST, Dec. 11, 2017

7    Exhibit 2          State v. Dozier, District Court of Clark County, Nevada, Case
                        No. C215039, Recorder’s Transcript of Evidentiary Hearing of
8                       Chief Medical, Nov. 3, 2017

9    Exhibit 3          Declaration of Dr. David B. Waisel, Oct. 4, 2017

10   Exhibit 4          State v. Dozier, District Court of Clark County, Nevada, Case
                        No. 05C215039, Recorder’s Transcript Re: Defendant’s Motion
11                      for Leave to Conduct Discovery/Defendant’s Motion for
                        Determination Whether Scott Dozier’s execution Will Proceed
12                      in a Lawful Manner/Status Check: Protocols, Oct. 11, 2017

13   Exhibit 5          Nevada Department of Corrections Execution Manual 2018

14   Exhibit 6          Declaration of Dr. John DiMuro, Oct. 20, 2017

15   Exhibit 7          State v. Dozier, District Court of Clark County, Nevada, Case
                        No. C215039, Findings of Fact and Conclusions of Law, Nov.
16                      27, 2017

17   Exhibit 8          Declaration of Dr. David B. Waisel, Nov. 6, 2017

18   Exhibit 9          Glossip v. Chandler, et al., W.D.Ok., Case No. Civ-14-66-F,
                        July 6, 2020, ECF No. 325 at 19
19
     Exhibit 10         In re Ohio Execution Protocol Litigation, No. 2:11-cv-1016
20                      (S.D. Ohio), Expert Report of Dr. James Williams, July 10,
                        2019, ECF No. 2261
21
     Exhibit 11         Declaration of Dr. David J. Greenblatt, March 5, 2021
22
     Exhibit 12         Declaration of Dr. Craig W. Stevens, January 14, 2021
23

                                             2
     Case 3:21-cv-00176-RFB-CLB Document 4 Filed 04/16/21 Page 3 of 4




1    Dated this 16th day of April, 2021.

2
                                               Respectfully submitted
3                                              RENE L. VALLADARES
                                               Federal Public Defender
4
                                               /s/ David Anthony
5                                              DAVID ANTHONY
                                               Assistant Federal Public Defender
6

7                                              /s/ Brad D. Levenson
                                               BRAD D. LEVENSON
8                                              Assistant Federal Public Defender

9
                                               /s/ Timothy R. Payne
10                                             TIMOTHY R. PAYNE
                                               Assistant Federal Public Defender
11

12

13

14

15

16

17

18

19

20

21

22

23

                                           3
           Case 3:21-cv-00176-RFB-CLB Document 4 Filed 04/16/21 Page 4 of 4




1                               CERTIFICATE OF SERVICE

2          In accordance with LR IC 4-1(c) of the Local Rules of Practice, the

3    undersigned hereby certifies that on the 16th day of April, 2021, a true and correct

4    copy of the foregoing INDEX OF EXHIBITS TO PLAINTIFF’S COMPLAINT FOR

5    INJUNCTIVE AND DECLARATORY RELIEF DUE TO PROPOSED METHOD OF

6    EXECUTION PURSUANT TO 42 U.S.C. § 1983 was filed electronically with the

7    CM/ECF electronic filing system and was sent via email, addressed to counsel as

8    follows:

9    D. Randall Gilmer
     Chief Deputy Attorney General
10   Office of the Nevada Attorney General
     Public Safety Division
11   555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
12   Phone: 702.486.3427
     Fax: 702.486.3773
13   drgilmer@ag.nv.gov

14

15
                                                    /s/ Sara Jelinek
16                                                  An Employee of the Federal Public
                                                    Defenders Office, District of Nevada
17

18

19

20

21

22

23

                                                4
